DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 02/01/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 22-30, 33, 36-38 and 40-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating myelin oligodendrocyte glycoprotein antibody-associated disease [Example 1], does not reasonably provide enablement for the prevention and/or treatment of autoimmune diseases, generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).[1] 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
            1) the quantity of experimentation necessary,
            2) the amount of direction or guidance provided,
            3) the presence or absence of working examples,
            4) the nature of the invention,
            5) the state of the prior art,
            6) the relative skill of those in the art,
            7) the predictability of the art, and
            8) the breadth of the claims.

            These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that Wands factors are relevant to the instant fact situation for the following reasons:
       1.        The nature of the invention, state and predictability of the art, and relative skill level
            The invention relates to methods for preventing and/or treating autoimmune disease. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Palmer et al (Today’s Dietitian, 13(11), p. 36, 2011).
 	As per Palmer [section entitled What is Auto Immune Disease?], autoimmune diseases can affect nearly every part of the body. Scientists have identified more than 80 clinically distinct autoimmune diseases, including systemic lupus erythematosus, type 1 diabetes, rheumatoid arthritis, Sjögren’s syndrome, multiple sclerosis, and chronic inflammatory bowel disease. People who suffer from autoimmune diseases often experience loss of function, disability, increased hospitalizations and outpatient visits, decreased productivity, and impaired quality of life. 
Though there are many theories about the origins of autoimmune diseases—such as the hygiene hypothesis theory, which suggests that the rise of such diseases in industrialized nations may be linked to cleanliness, vaccines, and decreased exposure to bacteria—scientists don’t fully understand why the immune system is unable to recognize its own cells or regulate its response; thus there are no sure cures or prevention strategies [Section entitled Looking for Answers].                  
The breadth of the claims

Since the instant specification provides no limiting definition of the term “prevention”, the term will be interpreted expansively. The term “prevention” may vary widely in meaning, from “preventing” a disease from occurring to “preventing” it from progressing. Nor is the term limited by any time frame.
The claims are thus very broad insofar as they suggest that one will not experience the disease when taking the claimed agent; that should one get the disease, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live.
3.         The amount of direction or guidance provided and the presence or absence of working examples
            The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than for treating myelin oligodendrocyte glycoprotein antibody-associated disease. The latter is corroborated by the working examples.  
4.         The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the .

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that the amended claims have enablement for demonstrating immune-regulatory properties and impact on Treg cell activation and function.
The Examiner responds that the Enablement rejection is maintained because the claims recite the limitation “preventing.” The Applicant is advised to remove “preventing” from each instance that it is recited in the claims. 
The Applicant has demonstrated adjuvants having immuno-regulatory properties; however, immuno-regulation is not prevention. Although the Applicant tested (instant Examples) immune tolerance (e.g., of adjuvants) against an experimental autoimmune model, the Applicant has not shown prevention. Prevention suggests that one will not experience the disease when taking the claimed adjuvant; that should one get the disease, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live.
As previously discussed, the Applicant is advised to remove “preventing” from the claims.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 22-30, 33, 36, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mettens et al (US 2007/0048261 A1).
Mettens taught methods [claim 15] of treating autoimmune diseases (multiple sclerosis taught at claim 19 and at [0082]) comprising administering, to a human [claim 18], an immunogenic composition comprising an adjuvant comprising one or more of cholesterol, oil-in-water emulsion, tocopherol, liposome, QS21 (saponin) and 3D-MPL (TLR4 agonist) [claim 1]. The adjuvants were comprised in amounts of 1-1000 µg per dose [0064].
Aluminum adjuvants were disclosed, but not required [0060-61].
The prior art disclosed methods of treating multiple sclerosis in humans, comprising administering adjuvants [claims 1, 15 and 18-19]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claim 18 recites “wherein the adjuvant is administered in an amount effective to enhance immune suppressive capacity of Treg cells.” While the instant Specification does not appear entirely clear as to the “amount” of adjuvant that suppresses Treg cells, the originally filed disclosure states [0026] that adjuvants of the invention are comprised between 5 and 100 µg per dose. 
Since Mettens taught adjuvants comprised at 1-1000 µg per dose, it appears that the adjuvants of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., enhance immune suppressive capacity of Treg cells). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds 
Mettens reads on claims 18, 22-28, 33, 36, 38 and 40-41.
Claims 29-30 are rendered prima facie obvious because Mettens disclosed squalene, α-tocopherol and polysorbate 80 [0063].
Claim 30 recites the α-tocopherol and polysorbate 80 in an aqueous phase. Mettens did not specifically disclose the said ingredients in the aqueous phase; however, it would be prima facie obvious to perform the addition steps (of the ingredients to the emulsion) in the alternate order as claimed. The selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04IVC.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that Mettens does not expressly described enhancing immune suppressive capacity of Treg cells.
The Examiner responds that the claims are not expressly drawn to enhancing the immune suppressive capacity of Treg cells. The claims are drawn to “amounts” of adjuvants (that enhance immune suppression of Treg cells). In that case, Mettens reads on the claims, where Mettens taught [0064] adjuvants in amounts of 1-1000 µg per dose, and the originally filed disclosure states [0026] that adjuvants of the invention are comprised between 5 and 100 µg per dose. 
at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., adjuvants), the properties (e.g., immune suppression) applicant discloses and/or claims are necessarily present (see MPEP 2112).

Applicant argued that Mettens does not teach the limitations of claim 42, which depends from claim 18.
The Examiner responds that Mettens was not relied upon to reject claim 42.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mettens et al (US 2007/0048261 A1), in view of Epplen et al (Ann Neurol, 1997, 41, 341-352).
The 35 U.S.C. 103 rejection over Mettens was previously discussed.
Although Mettens disclosed treating multiple sclerosis, Mettens was silent treating patients pre-disposed to developing autoimmune disease, as recited in claim 37.
Epplen taught that aggregation of MS within families depends more on genetic, than environmental, factors. Predisposition may be determined by inherited genes, while st paragraph].
Monogenic diseases determined by mutations in a single gene and inherited from one or both parents appear as dominant or recessive traits that can be followed in family trees. In contrast, genes involved in polygenic diseases like MS are not identified as easily, because manifestation requires several disease-associated alleles of several genes, rather than one specific mutation. The analysis of multifactorial diseases like MS is further complicated by the fact that polymorphisms have not yet been identified in most of the candidate genes, and functional differences of known polymorphisms have not been clarified [page 341, 2nd paragraph].
Thus, individual profiles of predisposing genes may allow one to define individuals at risk for MS, but may also result in therapeutic consequences [page 342, 3rd paragraph].
Since Mettens taught treating MS patients, it would have been prima facie obvious to one of ordinary skill in the art to include patients predisposed to MS within the teachings of Mettens. An ordinarily skilled artisan would have been so motivated, because individual profiles of predisposing genes may allow one to define individuals at risk for MS, but may also result in therapeutic consequences, as taught by Epplen [Epplen; page 342, 3rd paragraph].

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that Epplen does not cure the deficiency of Mettens.
.

Claims 18, 22-30, 33, 36, 38, 40-49 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (EP 2664332 B1).
	Reed taught methods of treating an autoimmune disease [0033] (multiple sclerosis taught at [0025]) comprising administering, to humans [0077, 0135], an adjuvant monotherapy (GLA), or an adjuvant therapy in combination with a co-adjuvant (saponin) [claim 1]. Adjuvants were comprised in amounts of about 0.025 µg to about 50 µg [0205].
Aluminum adjuvants were disclosed, but not required [0142]. 
The prior art disclosed methods of treating multiple sclerosis in humans, comprising administering adjuvants [claim 1 and sections 0025, 33, 77 and 135]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 
The instant claim 18 recites “wherein the adjuvant is administered in an amount effective to enhance immune suppressive capacity of Treg cells.” While the instant Specification does not appear entirely clear as to the “amount” of adjuvant that suppresses Treg cells, the originally filed disclosure states [0026] that adjuvants of the invention are comprised between 5 and 100 µg per dose. 
Since Reed taught adjuvants comprised at 0.025-50 µg per dose, it appears that the adjuvants of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., enhance immune suppressive capacity of Treg cells).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (e.g., adjuvants), the properties (e.g., immune suppression) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112).
Reed reads on claims 18, 33, 36 and 40-42.
Claims 22-30, 43-49 and 51-54 are rendered prima facie obvious because Reed taught QS21 [0143], cholesterol and liposomes [0145], 3D-MPL, oil-in-water emulsions, squalene, alpha-tocopherol and polysorbate 80 [0215-0217].
.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that Reed does not expressly described enhancing immune suppressive capacity of Treg cells.
The Examiner responds that the claims are not expressly drawn to enhancing the immune suppressive capacity of Treg cells. The claims are drawn to “amounts” of adjuvants (that enhance immune suppression of Treg cells). In that case, Reed reads on the claims, where Reed taught [0205] adjuvants in amounts of about 0.025 µg to about 50 µg, and the originally filed disclosure states [0026] that adjuvants of the invention are comprised between 5 and 100 µg per dose. 
It appears that the adjuvants of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., enhance immune suppressive capacity of Treg cells). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 

Regarding claim 42, the Applicant argued that Reed does not teach a monotherapy, where the adjuvant is the sole therapeutic agent.
The Examiner disagrees. At claim 1, Reed taught glucopyranosyl lipid adjuvant (GLA) administered as an adjuvant monotherapy or as an adjuvant therapy in combination with a saponin co-adjuvant. Claim 42 does not exclude Reed’s GLA, and as such, Reed reads on claim 42.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (EP 2664332 B1), in view of Epplen et al (Ann Neurol, 1997, 41, 341-352).
The 35 U.S.C. 103 rejection over Reed was previously discussed.
Although Reed disclosed treating multiple sclerosis, Reed was silent treating patients pre-disposed to developing autoimmune disease, as recited in claim 37.
Epplen taught that aggregation of MS within families depends more on genetic, than environmental, factors. Predisposition may be determined by inherited genes, while manifestation of the disease may depend on additional factors resulting from nonspecific interactions with the environment [page 341, 1st paragraph].
Monogenic diseases determined by mutations in a single gene and inherited from one or both parents appear as dominant or recessive traits that can be followed in family nd paragraph].
Thus, individual profiles of predisposing genes may allow one to define individuals at risk for MS, but may also result in therapeutic consequences [page 342, 3rd paragraph].
Since Reed taught treating MS patients, it would have been prima facie obvious to one of ordinary skill in the art to include patients predisposed to MS within the teachings of Reed. An ordinarily skilled artisan would have been so motivated, because individual profiles of predisposing genes may allow one to define individuals at risk for MS, but may also result in therapeutic consequences, as taught by Epplen [Epplen; page 342, 3rd paragraph].

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argued that Epplen does not cure the deficiency of Reed.
The Examiner disagrees that Reed is deficient (see the Examiner’s response to the Applicant’s arguments over Reed).

Allowable Subject Matter
Claims 50 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 50 and 55 recite that the adjuvant “consists of” QS21, 3D-MPL and cholesterol in a liposomal formulation (claim 50); an oil-in-water emulsion of squalene, alpha-tocopherol and polysorbate 80 (claim 55).
The closest prior art is Reed et al (EP 2664332 B1). Reed requires glucopyranosyl lipid adjuvant (GLA), which is excluded by the “consisting of” language of the instant claims 50 and 55.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1]  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.